McCALL, J.
Irrespective of the question that the contract sought to be enforced by the defendant was not a contract made by the then owner of the premises, but was one executed by a person purporting to be the agent of a firm that never had any title to the premises, this judgment should be reversed, because, even if it had been made by the owner, it was a mere collateral personal undertaking, which did not bind the plaintiff in this action. Judgment reversed, with costs, and judgment directed for the plaintiff, with costs.
SCOTT, J., concurs.